DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OLED Display Device Reducing Luminance Difference Between Pixel Row Where a Hole is Defined and Not Defined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi (US 20140285542).
As per claim 1, Izumi discloses a display device (Fig. 1, #1; [0074]) comprising:
a substrate (Fig. 5, #200) including a display area (#10) and a hole edge area (Fig. 7, i.e., hole edge area defined by #212W/G/B), the display area (#10) surrounding the hole edge area (i.e., hole edge area defined by #212W/G/B), and the hole edge area (i.e., hole edge area defined by #212W/G/B) defining a hole (#WIN) therein and surrounding the hole (#WIN; [0076]; [0083]; [0090]);
a plurality of pixels (#11) disposed in the display area (#10) in a first direction (i.e., horizontal direction) and a second direction (i.e., vertical direction) intersecting the first direction (i.e., horizontal direction; [0076]-[0078]);
an emission control line (Fig. 3, #PL) extending in the first direction (i.e., horizontal direction) in the display area (#10), and bypassing the hole (Fig. 7, #WIN) along the hole edge area (i.e., hole edge area defined by #212W/G/B);
a scan line (Fig. 3, #WSL) extending in the first direction (i.e., horizontal direction) in the display area (#10), located in the second direction (i.e., vertical direction) apart from the emission control line (#PL), and bypassing the hole (Fig. 7, #WIN) along the hole edge area (i.e., hole edge area defined by #212W/G/B);
an active pattern (#212W, 212G, 212B) disposed in the hole edge area (i.e., hole edge area defined by #212W/G/B), and overlapping the emission control line (Fig. 27, #PL) and the scan line (#WSL) in a plan view; and
a connection line (#205) connected to the active pattern (#212W, 212G, 212B) to provide a driving voltage to the active pattern (#212W, 212G, 212B; [0084]-[0085]; [0090]).
As per claim 3, Izumi discloses the display device of claim 1, wherein the connection line (#205) is connected to a portion of the active pattern (#212W, 212G, 212B; [0084]-[0085]) located between the emission control line (Fig. 27, #PL) and the scan line (#WSL) in the plan view.
As per claim 4, Izumi discloses the display device of claim 1, wherein the connection line (#205) extends in the first direction (i.e., horizontal direction).
As per claim 5, Izumi discloses the display device of claim 1, wherein the connection line (#205) is connected to a pixel (#11) located in the first direction (i.e., horizontal direction) from the hole (#WIN) among the plurality of pixels (#11; [0084]-[0085]).
As per claim 6, Izumi discloses the display device of claim 5, wherein the connection line (#205) is connected to a driving voltage line (#DTL) which extends in the second direction (i.e., vertical direction) and provides the driving voltage to the pixel (#11; [0084]-[0085]; [0090]).
As per claim 7, Izumi discloses the display device of claim 5, wherein the pixel (Fig. 4, #11) includes:
a switching transistor (#WSTr) connected to the scan line (#WSL; [0081]);
a driving transistor (#DRTr) connected to the switching transistor (#WSTr), and through which a driving current flows, the driving current corresponding to a data voltage provided to the switching transistor (#WSTr; [0080]-[0082]);
an emission control transistor (Fig. 52, #DSTr) connected to the driving transistor (#DRTr), and the emission control line is connected to a gate electrode of the emission control transistor (#DSTr).
As per claim 8, Izumi discloses the display device of claim 1, wherein the connection line (#205) is disposed in a same layer as the active pattern ([0084]-[0085]).
As per claim 9, Izumi discloses the display device of claim 1, wherein the active pattern (#212W, 212G, 212B) includes a non-doped part that overlaps the emission control line (Fig. 27, #PL) and a doped part that does not overlap the emission control line (Fig. 7, #PL) in the plan view ([0090]).
As per claim 15, Izumi discloses a display device (Fig. 1, #1; [0074]) comprising:
a substrate (Fig. 5, #200) including a display area (#10) and a hole edge area (Fig. 7, i.e., hole edge area defined by #212W/G/B), the display area (#10) surrounding the hole edge area (i.e., hole edge area defined by #212W/G/B), and the hole edge area (i.e., hole edge area defined by #212W/G/B) defining a hole (#WIN) therein and surrounding the hole (#WIN; [0076]; [0083]; [0090]);
a plurality of pixels (#11) disposed in the display area (#10) in a first direction (i.e., horizontal direction) and a second direction (i.e., vertical direction) intersecting the first direction (i.e., horizontal direction; [0076]-[0078]);
a plurality of emission control lines (Fig. 3, #PL) extending in the first direction (i.e., horizontal direction) while being arranged in the second direction (i.e., vertical direction) in the display area (#10), and bypassing the hole (Fig. 7, #WIN) along the hole edge area (i.e., hole edge area defined by #212W/G/B);
a plurality of scan lines (Fig. 3, #WSL) extending in the first direction (i.e., horizontal direction) while being alternately arranged with the emission control lines (#PL) in the second direction (i.e., vertical direction) in the display area (#10), and bypassing the hole (Fig. 7, #WIN) along the hole edge area (i.e., hole edge area defined by #212W/G/B);
an active pattern (#212W, 212G, 212B) disposed in the hole edge area (i.e., hole edge area defined by #212W/G/B), and overlapping the emission control lines (Fig. 27, #PL) and the scan lines (#WSL) in a plan view; and
a plurality of connection lines (#205) connected to the active pattern (#212W, 212G, 212B) to provide a driving voltage to the active pattern (#212W, 212G, 212B; [0084]-[0085]; [0090]).
As per claim 16, Izumi discloses the display device of claim 15, wherein the connection lines (Fig. 7, #205) are connected to portions of the active pattern (#212W, 212G, 212B) that do not overlap the emission control lines (#PL) and the scan lines (#WSL), respectively in the plan view.
As per claim 17, Izumi discloses the display device of claim 15, wherein the connection lines (#205) are connected to pixels (#11) located in the first direction (i.e., horizontal direction) from the hole (#WIN) among the plurality of pixels (#11), respectively ([0084]-[0085]).
As per claim 18, Izumi discloses a display device (Fig. 1, #1; [0074]) comprising:
a substrate (Fig. 5, #200) including a display area (#10) and a hole edge area (Fig. 7, i.e., hole edge area defined by #212W/G/B), the display area (#10) surrounding the hole edge area (i.e., hole edge area defined by #212W/G/B), and the hole edge area (i.e., hole edge area defined by #212W/G/B) defining a hole (#WIN) therein and surrounding the hole (#WIN; [0076]; [0083]; [0090]);
a plurality of pixels (#11) disposed in the display area (#10) in a first direction (i.e., horizontal direction) and a second direction (i.e., vertical direction) intersecting the first direction (i.e., horizontal direction; [0076]-[0078]);
an active pattern (Fig. 7, #212W, 212G, 212B) disposed in the hole edge area (i.e., hole edge area defined by #212W/G/B);
a plurality of first lines (Figs. 3 and 27, #PL) disposed on the active pattern (#212W, 212G, 212B), extending in the first direction (i.e., horizontal direction) while being arranged in the second direction (i.e., vertical direction) in the display area (#10), and bypassing the hole (#WIN) along the hole edge area (i.e., hole edge area defined by #212W/G/B);
a plurality of second lines (Figs. 3 and 27, #WSL) disposed on the first lines (#PL), extending in the first direction (i.e., horizontal direction) while being alternately arranged with the first lines (#PL) in the second direction (i.e., vertical direction) in the display area (#10), and bypassing the hole (#WIN) along the hole edge area (i.e., hole edge area defined by #212W/G/B); and
a plurality of connection lines (#205) connected to the active pattern (#212W, 212G, 212B) to provide a driving voltage to the active pattern (#212W, 212G, 212B; [0084]-[0085]; [0090]).
As per claim 19, Izumi discloses the display device of claim 18, wherein each of the first lines is an emission control line (#PL), and
each of the second lines is a scan line (#WSL).
As per claim 20, Izumi discloses the display device of claim 18, wherein the connection lines (Fig. 7, #205) are connected to portions of the active pattern (#212W, 212G, 212B) that do not overlap the first lines (#PL) and the second lines (#WSL), respectively in a plan view.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Jeon (US 20150021561).
As per claim 2, Izumi discloses the display device of claim 1.
However, Izumi does not teach capacitors are formed between the active pattern and the emission control line, and between the active pattern and the scan line, respectively.
Jeon teaches capacitors are formed between the active pattern (Fig. 7B, #A1) and the emission control line (#G1), and between the active pattern (#A1) and the scan line (#G1), respectively ([0095]-[0097]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the capacitors disclosed by Jeon to the display device of Izumi so that the gate insulating film operates as a dielectric material of the storage capacitor (Jeon: [0075]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Lee (US 20140292622).
As per claim 10, Izumi discloses the display device of claim 1.
However, Izumi does not explicitly teach a first insulating layer disposed on the active pattern; and
a second insulating layer disposed on the first insulating layer,
wherein the emission control line is disposed between the first insulating layer and the second insulating layer, and
the scan line is disposed on the second insulating layer.
Lee teaches a first insulating layer (Fig. 8, #GI1) disposed on the active pattern (#A6; [0098]); and
a second insulating layer (#GI2) disposed on the first insulating layer (#GI1; [0098]; [0100]),
wherein the emission control line (#G6) is disposed between the first insulating layer (#GI1) and the second insulating layer (#GI2; [0099]), and
the scan line (#G2) is disposed on the second insulating layer (#GI2; [0099]-[0100]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the emission control line and scan line of Izumi disposed with the first and second insulating layers disclosed by Lee so as to provide a gate insulation layer formed of an organic insulating material or an inorganic insulating material.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Shin (US 20120169699).
As per claim 14, Izumi discloses the display device of claim 1.
However, Izumi does not teach the active pattern includes or is formed of polycrystalline silicon.
Shin teaches the active pattern includes or is formed of polycrystalline silicon ([0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the active pattern of Izumi formed according to Shin so that the active pattern can have higher charge mobility than when made of amorphous silicon. 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The  prior art of a display device comprising a substrate including a display area and a hole edge area, the display area surrounding the hole edge area and the hole edge area defining a hole therein and surrounding the hole does not teach or fairly suggest in the hole edge area, a width of a portion of the scan line extending in the first direction is greater than a width of a portion of the emission control line extending in the first direction, and the width of the portion of the scan line and the width of the portion of the emission control line are measured in the second direction, wherein the active pattern defines a recess part overlapping the emission control line in the plan view and recessed inward of the active pattern from an end of the active pattern, wherein the active pattern defines an opening overlapping the emission control line in the plan view and provided inside the active pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622